Citation Nr: 1546156	
Decision Date: 10/30/15    Archive Date: 11/10/15

DOCKET NO.  08-03 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for bilateral knee disability.

2. Entitlement to an initial rating greater than 0 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel

INTRODUCTION

The Veteran had active military service from August 1969 to August 1971. The Veteran also had service in the United States Army Reserves.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In connection with this appeal the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in February 2011. A transcript of the hearing is associated with the claims file.

The record before the Board consists of the Veteran's paper claims file and an electronic record known as Virtual VA/VBMS.

In December 2012, the Board remanded the claims for additional development. The matters have been returned to the Board for appellate review.

The issue of entitlement to service connection for bilateral knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. The highest level of the Veteran's right ear hearing loss is Level I. 

2. The highest level of the Veteran's left ear hearing loss is Level II.

CONCLUSION OF LAW

The criteria for a compensable disability rating for a bilateral hearing loss disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned. Id. Such notice should be provided to a claimant before the initial unfavorable decision of a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Prior to the September 2006 rating decision on appeal, a January 2006 letter provided the Veteran with notice of the information and evidence needed to substantiate his claim for increased disability rating for his service-connected bilateral hearing loss disability. The Veteran received a second letter dated July 2006. Consistent with Dingess, this letter included notice of the process in which VA assigns disability evaluations and effective dates. The letter also provided information on the evidence needed to make a decision, consistent with the finding in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). 

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify. The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices. Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim. 

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim. His service treatment records, claims submissions, lay statements, and VA treatment records have been obtained and associated with the record. Pertaining to the Veteran's increased disability rating for his service-connected bilateral hearing loss disability, VA audiological examinations were afforded in August 2006 and July 2010. In March 2013, a third audiological examination was afforded on remand after the Veteran alleged that his prior examination was inadequate. See Barr v. Nicholson, 21 Vet. App. 303 (2007) The record does not suggest and the Veteran has again alleged that the most recent examination was inadequate. See id. As will be discussed in detail later in this decision, the March 2013 examination was consistent with the audiological examination requirements outlined in Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007). Moreover, evidence received since the most recent March 2013 examination does not indicate that the Veteran's condition has changed such as to warrant the scheduling of a new VA examination to reassess the symptoms and severity of his bilateral hearing loss disability. Hence, this examination, along with the other evidence of record, is fully adequate for the purposes of determining the extent of the Veteran's disability in light of the applicable diagnostic criteria. See id.

Furthermore, as noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) before the Travel Board in San Antonio, Texas, in February 2011. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the element(s) of the claims that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims. Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing. By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims. As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In sum, based on a review of the claims file, the Board finds there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file. See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). Thus, for the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal as to the issue of increased disability rating for his service-connected bilateral hearing loss disability.

II. Compliance with Stegall

As noted in the Introduction, in December 2012 the Board previously remanded these claims for further development. As a result of the outcome of this decision, the Board is only addressing the RO's compliance with the remand instructions as they relate to the Veteran's claim for entitlement to an increased disability rating for his service-connected bilateral hearing loss disability.

In accordance with the remand instructions, VA has obtained the Veteran's personnel records, as well as the Veteran's VA treatment records, to include outpatient clinical records dating from February 2005 to May 2010, and Central Texas VA Medical Center records dating from May 2010 to December 2012. 
In compliance with the remand, the Veteran was afforded an appropriate VA audiological examination in March 2013. See Martinak, 21 Vet. App. at 453. The VA examiner reviewed the claims file and provided a medical opinion, outlining the Veteran's current level of severity of impairment resulting from his service-connected bilateral hearing loss disability.

Last, the RO readjudicated the claim and provided an June 2013 Supplemental Statement of the Case (SSOC).

The Board acknowledges that the VA has adequately developed the Veteran's claim by making sufficient efforts to collect the Veteran's records and by providing the Veteran with appropriate notice, the necessary VA examinations, and a SSOC. Therefore, the Board finds that there has been substantial compliance with its prior remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

III. Increased Rating for Bilateral Hearing Loss

a. Applicable Laws and Regulations

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). As a result, a complete medical history of the Veteran is required for a ratings evaluation. This is in order to protect claimants against adverse decisions based on a single, incomplete, or inaccurate report and to enable VA to make a more precise evaluation. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Therefore, under 38 U.S.C.A. § 7104 (West 2014), Board decisions must be based on the entire record, with consideration of all the evidence. However, while the Board must review the entire record, the Board does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000). In addition to a review of the entire record, VA has a duty to acknowledge and consider all regulations which are potentially applicable, and to explain the reasons and bases for its conclusions. 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2014) ; 38 C.F.R. Part 4 (2015). Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015). When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7 (2015). 

Furthermore, when evaluating the record, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2015). VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event. Only when a preponderance of the evidence is against the claim is the claim is denied. 38 U.S.C.A. § 5107 (West 2014) ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Therefore, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not. Fenderson v. West, 12 Vet. App. 119  (1999); Hart v. Mansfield, 21 Vet. App. 505  (2007).

In general, to evaluate the degree of disability from defective hearing, the Rating Schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness. 38 C.F.R. §§ 4.85, 4.87, Tables VI, VIa, VII. (2015). Organic impairment of hearing acuity is measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by a pure tone audiometry test in the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per second. See 38 C.F.R. § 4.85(a), (d) (2015). Ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry. See Lendenmann v. Principi, 3 Vet. App. 345 (1992). The schedular evaluations are intended to make proper allowance for improvement by hearing aids. 38 C.F.R. § 4.86 (2015).

Exceptional patterns of hearing impairment are rated under 38 C.F.R. § 4.86 (2015). Specifically, an exceptional pattern of hearing loss measures 55 decibels or more in each of the four specified frequencies (i.e. 1000, 2000, 3000, and 4000 Hertz), and hearing loss with a pure tone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz. 38 C.F.R. § 4.86(a),(b) (2015).

The Board further notes the United States Court of Appeals for Veterans Claims has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report." Martinak, 21 Vet. App. at 455.

b. Schedular Analysis 

The Veteran filed a claim for compensation for his bilateral hearing loss disability in September 2005, and in September 2006 the RO granted service connection with a noncompensable evaluation. In September 2006 the Veteran filed a notice of disagreement contesting the noncompensable evaluation.

After carefully reviewing the evidence of record, the Board finds that the preponderance of the evidence is against a compensable for a bilateral hearing loss disability. The evidence of record does not more nearly reflect the criteria for a compensable evaluation. 38 C.F.R. § 4.7 (2015).

The record reflects that the Veteran has had three VA audiological examinations, with all three yielding test results that correspond to noncompensable evaluations. At the Veteran's August 2006 VA examination, an air conduction test was performed and the pure tone thresholds, in decibels, and Maryland CNC speech discrimination results were as follows:



HERTZ
CNC

1000
2000
3000
4000
Avg

 
RIGHT
25
20
35
40
30
92%
 
LEFT
25
30
50
55
40
84%
 

Applying 38 C.F.R. § 4.85, Table VI, to the above audiological findings, the Veteran has a numeric designation of I for his right ear and II for his left ear.  Application of 38 C.F.R. § 4.85, Table VII, results in a 0 percent disability evaluation.

At the Veteran's July 2010 VA examination, pure tone thresholds, in decibels, and Maryland CNC speech discrimination results were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg

 
RIGHT
30
35
40
40
36
94%
 
LEFT
30
45
55
55
46
92%
 

Applying 38 C.F.R. § 4.85, Table VI, to the above audiological findings, the Veteran has a numeric designation of I for his right ear and I for his left ear.  Application of 38 C.F.R. § 4.85, Table VII, results in a 0 percent disability evaluation.

At the Veteran's March 2013 VA examination, pure tone thresholds, in decibels, and Maryland CNC speech discrimination results were as follows:

HERTZ
CNC

1000
2000
3000
4000
Avg

 
RIGHT
20
20
40
30
28
96%
 
LEFT
25
30
50
40
36
100%
 

Applying 38 C.F.R. § 4.85, Table VI, to the above audiological findings, the Veteran has a numeric designation of I for his right ear and I for his left ear. Application of 38 C.F.R. § 4.85, Table VII, results in a 0 percent disability evaluation. The results from all three VA examinations during the period on appeal indicate that a 0 percent disability evaluation is warranted.

The pure tone threshold results from any of the three VA examinations do not reflect an exceptional pattern of hearing loss as contemplated by 38 C.F.R. § 4.86(a) because the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is not 55 decibels or more; and as such, that provision is inapplicable. Additionally, an exceptional pattern of hearing loss as contemplated by 38 C.F.R. § 4.86(b) is not warranted as the documented pure tone thresholds for the Veteran are not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, and thus, neither Table VI or Table Via is applicable under this regulation. 38 C.F.R. § 4.86(b).

To the extent that the Veteran reports that his audio acuity is worse than evaluated, the Board has considered his statements. This evidence is both competent and credible in regard to reporting worsening hearing acuity. However, far more probative of the degree of the disability are the results of testing prepared by skilled professionals since the schedular criteria are predicated on audiological findings rather than subjective reports of severity of hearing loss. In essence, lay statements are of limited probative value. As a layperson, the Veteran is competent to report difficulty with his hearing; however, he is not competent to assign particular speech recognition scores or pure tone decibel reading to his current acuity problems. As indicated above, ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry. Therefore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.85, Diagnostic Code 6100, with respect to determining the severity of his service-connected bilateral hearing loss disability. See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Davidson v. Shinseki, 581 F.3d 1313 (2009). 

Accordingly, the claim for a compensable evaluation for hearing loss disability is denied. Absent a relative balance of the evidence, the evidence is not in equipoise and the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49. The Board believes that a uniform disability evaluation is warranted. Because the disability has not met the criteria for a higher evaluation at any time during the appeal period, there is no basis for a staged rating. See Hart, 21 Vet. App. at 509.

c. Extraschedular Consideration

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance. See also VAOPGCPREC 6-96. However, the Board can address the matter of referral of a disability to appropriate VA officials for such consideration. 

Under the applicable criteria, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

As previously noted, in Martinak, the Court held that a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the examination to facilitate determinations regarding extraschedular consideration under 38 C.F.R. § 3.321(b). Unlike the rating schedule for hearing loss disability, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether an extraschedular rating is warranted. See Martinak, 21 Vet. App. at 455. In addition, even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination. 

The August 2006, July 2010, and March 2013 VA examinations specifically addressed the functional effects caused by the Veteran's bilateral hearing loss disability. First, the August 2006 VA examiner elicited information from the Veteran concerning the functional effects of his disability, noting "impaired communication." Furthermore, the July 2010 VA audiological examiner noted that the disability's effect on the Veteran's occupation is "significant," with "hearing difficulty," and with "other" daily activities affected. The July 2010 VA examiner also reported "some difficulty understanding conversational levels speech, particularly in the presence of competing stimuli (i.e. background noise)." Last, at the March 2013 VA audiological examination, when asked, "Does the Veteran's hearing loss impact ordinary conditions of daily life, including ability to work?" the Veteran replied, "yes," and mentioned needing "frequent repetition." Given the three examination reports, the Board finds that the VA examination report is in compliance with Martinak, and that the evidence of record is sufficient for the Board to consider whether referral for an extraschedular rating is warranted under 38 C.F.R. § 3.321(b).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture involves factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected bilateral hearing loss disability is inadequate. In this case the Veteran at the VA examinations and at the February 2011 hearing complained of needing repetitions and having difficulty in conversations because he cannot hear what is being said the first time. These problems are what is contemplated in the rating criteria. See Martinak, 21 Vet. App. at 453-54. 

With regard to the Veteran's difficulties hearing in situations with background noise, the Board notes that the regulations that designate decibel loss and speech discrimination for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability. In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86. In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999. See 64 Fed. Reg. 25206 (May 11, 1999). In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids. VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment. Accordingly, a different table of decibel threshold requirements was established (i.e., Table VIA), with the intended effect being to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting. 59 Fed. Reg. 17295 (April 12, 1994). Those certain patterns of impairment are specifically laid out in the schedule, and as explained above, this Veteran's hearing thresholds do not qualify. Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria. Thus, the Board finds that the schedular rating criteria adequately contemplate the Veteran's symptomatology, and that a remand to the RO for referral of this issue for consideration of an extraschedular evaluation is not warranted. 

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot. Regardless, the Board observes that, even if the available schedular evaluation for the Veteran's hearing loss disability were inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms," nor does he contend that he does. "Governing norms" is defined in 38 C.F.R. § 3.321(b) as "[a] finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards." While the Veteran notes interferences with occupation and daily life in that he needs people to repeat things and has trouble hearing in conversations, these symptoms and effects are neither exceptional nor unusual. No periods of hospitalization are noted as a result of this disability.

In short, there is nothing in the record to indicate that the Veteran's service-connected hearing loss disability causes impairment with ordinary conditions of daily life over and above that which is contemplated in the assigned schedular rating. The Board, therefore, has determined that the manifestations of the disability are contemplated by the schedular criteria governing hearing loss disability, and the referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. See Thun, 22 Vet. App. 111.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447  (2009). In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. In this case, the Veteran has not argued and the record does not otherwise reflect that his service-connected bilateral hearing loss disability renders him unemployable. Accordingly, the Board concludes that a claim for TDIU has not been raised.


ORDER

Entitlement to a compensable initial rating for bilateral hearing loss is denied.


	(CONTINUED ON NEXT PAGE)
REMAND

The Veteran contends that he injured both knees while in Non-Commissioned Officers training at Fort Chaffee, Arkansas, in 1988. His lay statements and testimony reflect that he was on overnight maneuvers when he was running and tripped over a log and struck his knees on a rock. At the February 2011 hearing, the Veteran stated that although he fell on both knees, all his pressure went on one knee, the right knee. Veteran asserts that he was treated at the medical clinic at Fort Chaffee, where he was issued a pair of crutches and was then sent back to his barracks to stay off of his legs for a few days. 

In December 2012, the Board remanded the claim for any additional development the AOJ determined to be warranted in light of records sought as a result of the remand. In April 2013, a VA examination was afforded and the examiner concluded that the Veteran has a current knee disability in the right knee, finding slight limitations in the Veteran's right knee movements. The Veteran contends that he has current swelling and tenderness in his knees, receives treatment and takes prescription medicine for the pain in his knees, and has more pain in his right knee than his left knee. However, the VA examiner opined that "[t]he claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness." The examiner supported his opinion by stating that no record of the injury in-service exists.

Once VA has provided a VA examination, it is required to provide an adequate one. See Barr v. Nicholson, 21 Vet. App. 303 (2007). A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). A VA examination is inadequate where a VA examiner ignores a veteran's lay statements of an injury/event during service, unless the Board expressly finds that no such injury/event occurred. See Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

The instant medical opinion is inadequate, as it is based on a lack of medical documentation of in-service injury, and the examiner does not actually address whether the Veteran's current disability is related to the Veteran's service in light of his credible contentions as to his incident in service. See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). The absence of in-service evidence of a disability during service is not always fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). 

The Veteran is competent to testify to an event or injury he experienced in service. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). Moreover, lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. The Board also notes that service treatment records from Fort Chaffee are unavailable for review. The Board remanded the claim to obtain any outstanding medical records, to include those from Fort Chaffee. However, the Board has been notified that Fort Chaffee closed in September 1997, and a search for the Veteran's records at the NPRC was conducted and no such records were available. Therefore, there is a heightened duty to assist the Veteran in developing his claim and to provide reasons or bases for any adverse decision rendered without the benefit of these records, including with consideration of the benefit-of-the-doubt doctrine. See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Moore v. Derwinski, 1 Vet. App. 401 (1991).

Thus, a VA addendum medical opinion is warranted to determine the etiology of the Veteran's current right knee disability. See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); Colvin v. Derwinski, 1 Vet. App. 171 (1991) (stating that VA adjudicators are not permitted to substitute their own judgment on a medical matter). 

Accordingly, the case is REMANDED for the following action:

1. The paper claims file, Virtual VA/VBMS records, and a copy of this remand must be made available to, and reviewed by, the April 2013 examiner (or a suitable substitute) to determine the etiology of the Veteran's right knee disability. The examiner must indicate on the examination report that the case was reviewed again. 
The examiner must provide an opinion addressing whether it is at least as likely as not (a fifty percent probability or greater) that any knee disability present during the pendency of the claim was incurred in or aggravated by service.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently knee disorders.  To that end, in rendering the requested opinion, the examiner is instructed to specifically acknowledge the Veteran's credible account of his in-service injury, in which he fell after tripping over a log during night maneuvers. The examiner should view the Veteran as a reliable historian as to his service and his report of his activities in furtherance of his perceived disability. See Jandreau, 492 F.3d at 1377.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 328 (2010).

2. Ensure that the examination report is adequate. If it is deficient in any manner, return the report to the examiner as inadequate. Then, after conducting any other development deemed necessary, readjudicate the Veteran's claims. If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response. Thereafter, the claims folder should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


